UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [x]Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended May 31, 2011 []Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-54294 TrackSoft Systems, Inc. (Name of Small Business Issuer in its charter) Wyoming 27-2300669 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2820 North Pinal Ave., Ste 12-92 Casa Grande, AZ 85222 520-424-5262 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[] No[x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yes[x] No[] As of June 27, 2011 there were 2,335,000 shares of Common Stock, par value $0.001 were issued and outstanding. 1 TrackSoft Systems, Inc. For the fiscal quarter ended May 31, 2011 INDEX Page PARTI - FINANCIAL INFORMATION Item 1 Financial Statements: 3 Condensed Balance Sheets as ofMay 31, 2011 and August 31, 2010 4 Condensed Statements of Operations for the three and nine months ended May 31, 2011, and March 30, 2010 (Inception) to May 31, 2011 5 Condensed Statements of Cash Flows for theninemonths endedMay 31, 2011and March 30, 2010 (Inception) to May 31, 2011 6 Notes to Unaudited Condensed Financial Statements 7-9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 12 PART II – OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3 Defaults upon Senior Securities 13 Item 4[REMOVED AND RESERVED] 13 Item 5 Other Information 13 Item 6 Exhibits 13 Signatures 14 2 PART I ― FINANCIAL INFORMATION Item 1. Financial Statements. TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Financial Statements May 31, 2011 (unaudited) 3 TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Financial Statements May 31, 2011 (unaudited) CONTENTS Page(s) Condensed Balance Sheets as of May 31, 2011 and August 31, 2010 4 Condensed Statements of Operations for the three and nine months ended May 31, 2011 and March 30, 2010 (Inception) to May 31, 2011 5 Condensed Statements of Cash Flows for the nine months ended May 31, 2011 and March 30, 2010 (Inception) to May 31, 2011 6 Notes to the Condensed Financial Statements 7- 9 TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Balance Sheets May 31, 2011 August 31, 2010 (Unaudited) ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Related party payable $ $
